Coyne, J.
In an action to recover damages for personal injuries alleged to have been sustained by the use of a deodorant, plaintiff moves to examine the manufacturer of the product before trial upon the following item: “ All the component parts of the preparation manufactured by the defendant Countess Moritza Cosmetic Co., Inc. and known as ‘ Silent Night ’ ”.
In an action of this kind, wherein the secrecy of property rights may be endangered, the party seeking the examination must show that the evidence sought to be elicited cannot otherwise be obtained. Undoubtedly, if the product here involved contains poisonous ingredients, such fact can be ascertained by *786a chemical analysis. (Drake v. Herrman, 261 N. Y. 414.) The moving papers do not disclose the necessity for the examination, or that the information sought cannot be otherwise obtained. (Kaplan v. Roux Laboratories, 273 App. Div. 865.) Motion denied. Submit order.